t c memo united_states tax_court john c archer and nancy m archer petitioners v commissioner of internal revenue respondent docket no filed date robert ef reetz jr kenneth d owens and carleton a davis for petitioners rosemary schell for respondent memorandum findings_of_fact and opinion colvin judge respondent determined a deficiency in petitioners’ income_tax of dollar_figure for and a penalty of dollar_figure under sec_6662 for substantial_understatement of tax after concessions the issues for decision are - whether petitioners may deduct dollar_figure for which petitioners contend they paid to settle a threatened lawsuit ’ we hold that they may not whether petitioners are liable under sec_6662 a for a penalty of dollar_figure for for substantial_understatement_of_income_tax we hold that they are section references are to the internal_revenue_code in effect for rule references are to the tax_court rules_of_practice and procedure references to petitioner are to john c archer findings_of_fact some of the facts have been stipulated and are so found a petitioners petitioner lived in liberty texas and petitioner nancy m archer lived in austin texas when they filed their petition petitioners were cash_basis calendar_year taxpayers petitioner is a lawyer who specializes in collecting delinquent taxes for texas counties and districts b petitioner’s law firm parmer archer young steen p c pays a professional_service_corporation was incorporated before under the texas professional_corporation act pays provided legal services to petitioners concede that they may not deduct dollar_figure of the dollar_figure that they deducted for settlement of a threatened lawsuit texas counties school districts cities and water districts relating to collection of delinquent taxes pays was an s_corporation petitioner held shares in pays which was a 10-percent ownership_interest petitioner’s adjusted_basis in his shares was dollar_figure in petitioner became dissatisfied with pays’ management and decided to open his own law office and represent certain pays clients the officers of pays learned about petitioner’s plan discharged him from the firm and threatened to sue him for tortious interference with pays’ contracts with its clients cc the settlement agreement on date petitioner and pays negotiated and settled their dispute their agreement had five pages petitioner and the remaining pays members initialed each page and signed the agreement on page the first two pages of the agreement part were entitled agreement to purchase sell shares the heading assignment and non-competition appears at the top center of the third fourth and fifth pages of the agreement part centered beneath that title is page two on the fourth page and page three on the fifth page in part petitioner and pays resolved the threatened lawsuit related to petitioner’s plan to take the liberty county account with him - - the following chart lists the provisions in part sec_1 and of the agreement which benefit pays or petitioner provisions which benefit pays contained in part pays gets petitioner’s shares no value stated petitioner will pay the dollar_figure deductible for any payment made for a claim against him under pays’ professional lawyer’s liability policy value stated no contained in part petitioner will not compete with pays for tax collection contracts other than the two assigned to him for a period of years petitioner’s covenant_not_to_compete no value stated petitioner will make no claim for any part of legal fees earned for services provided to liberty county before date petitioner’s covenant not to sue no value stated petitioner will indemnify pays and its shareholders and directors from any claims resulting from his departure and the contract assignments no value stated petitioner will return all pays property not specifically given to him under the agreement no value stated provisions which benefit petitioner contained in part pays forgives petitioner’s dollar_figure debt to pays pays assumes petitioner’s dollar_figure debt to henry steen jr and gates steen pays will try to obtain a release of petitioner’s guarantee of the pays note to chester young or will indemnify petitioner against claims arising from that guarantee no value stated pays will give petitioner three computers stipulated value of dollar_figure pays will indemnify against judgments arising out of a pending lawsuit unless petitioner made the statement which is the subject of the lawsuit no value stated pays gives petitioner an interest in the settlement of a certain lawsuit stipulated value of dollar_figure pays releases petitioner from liability as a guarantor of the firm's dollar_figure line of credit no value stated contained in part sec_1 and pays assigns its collection contracts with liberty county and trinity county to petitioner no value stated pays will not sue petitioner or liberty county for cancelling or assigning the liberty county contract pays' covenant not to sue no value stated no specific items were given by one party to the agreement for any specific items given by the other party --- - d petitioners’ income_tax return frank melvin melvin a certified_public_accountant c p a licensed in texas prepared petitioners’ income_tax return petitioners deducted dollar_figure on their schedule c profit or loss from business sole_proprietorship for litigation settlement ie pays’ covenant not to sue on schedule d capital_gains_and_losses they reported that they sold pays stock for dollar_figure that their basis in that stock was dollar_figure and that their net_long-term_capital_gain or loss was zero opinion a whether petitioners paid dollar_figure to settle a threatened lawsuit for contentions of the parties petitioners contend that a taxpayer may deduct as a business_expense settlement payments made to avoid litigation related to the taxpayer’s business see 427_f2d_429 7th cir petitioners contend that petitioners paid at least dollar_figure to pays to settle pays’ threatened lawsuit against petitioner 1ie for pays’ covenant not to sue respondent contends that petitioners have not shown how much they paid to settle the threatened lawsuit as cash_basis calendar_year taxpayers petitioners may deduct an expense in the year in which the expense was paid in cash or its equivalent see 309_us_409 - - petitioners did not pay any cash to settle the threatened lawsuit thus petitioners must prove how much they paid in in the equivalent of cash to settle the threatened lawsuit see rule a whether petitioners paid dollar_figure in to settle the threatened lawsuit petitioners contend that the amount that petitioner paid to settle the threatened lawsuit can be derived from the values stated in the agreement and stipulated values for some of the provisions of the agreement we disagree pays benefitted from six provisions in the agreement there is no stated or stipulated value for any of those provisions petitioner benefited from nine provisions in the agreement five of which have a stated or stipulated value and four of which do not petitioners calculate the value of pays’ covenant not to sue item under consideration received by petitioner in the chart below as follows consideration given by petitioner amount pays stock dollar_figure consideration received by petitioner forgiveness of debt to pays big_number release of debts to henry steen jr big_number and gates steen respondent contends that the settlement consists of two separate agreements we disagree pays and petitioner prepared and executed the settlement at the same time they signed the settlement only at the end of page we doubt that they would have agreed to either part without agreeing to both parts we conclude that the settlement is one agreement three computers big_number percent of the proceeds from big_number archer v houseman pays’ covenant not to sue big_number litigation settlement total big_number for petitioners’ calculation to be valid petitioner’s stock in pays must have a value of at least dollar_figure and the following provisions in the agreement must have no value or values that benefit the two parties to the agreement equally petitioner’s agreement to pay the dollar_figure deductible for professional liability claims payments petitioner’s covenant_not_to_compete petitioner’s covenant not to sue petitioner’s agreement to indemnify pays for claims due to his departure petitioner’s agreement to return pays’ property not specifically given to him pays’ agreement to obtain release or indemnify petitioner with respect to the note to chester young pays’ agreement to indemnify petitioner against judgments in a pending lawsuit pays’ assignment of its collection contracts with liberty and trinity counties to petitioner and pays’ release of petitioner from liability for the dollar_figure line of credit petitioners did not establish that these items have no value or have offsetting values thus it 1s impossible to calculate the value of pays’ covenant not to sue petitioners contend that petitioner’s stock was worth continued --- - petitioners contend that the fact that pays and its shareholders did not hesitate to file suits against each other when a shareholder left the firm shows that pays’ covenant not to sue had value we recognize that pays’ covenant not to sue may well have had value however petitioners have not given us a satisfactory basis to estimate its value we conclude that petitioners have failed to show that they may deduct dollar_figure or any other amount as a litigation expense ’ b whether petitioners are liable for the accuracy--related penalty for substantial_understatement under sec_6662 petitioners contend that they are not liable for the accuracy-related_penalty under sec_6662 because they properly relied on their accountant and because the transaction was complex a taxpayer may be liable for an accuracy-related_penalty on a substantial_understatement of tax see sec_6662 the understatement is reduced to the extent that it is based on substantial_authority is adequately disclosed on the return continued dollar_figure to dollar_figure or that it was worth at least dollar_figure the amount of their adjusted_basis regardless of the value of petitioner’s pays stock it would not establish the value of pays’ covenant not to sue for the reasons given in the accompanying text because of this conclusion we need not decide as petitioners contend whether is the proper year to deduct the litigation expense - or in a statement attached to the return and there is a reasonable basis for the tax treatment of that item or is due to reasonable_cause and petitioners acted in good_faith see sec_6662 b and c sec_1_6664-4 income_tax regs petitioners do not contend that they have substantial_authority for their positions or that they adequately disclosed their positions on their returns they contend only that they had reasonable_cause and acted in good_faith petitioners concede that they may not deduct as a bad_debt_loss dollar_figure of the dollar_figure they claimed as a litigation expense for we have concluded that they may not deduct any amount as a litigation expense for petitioners contend that they had reasonable_cause and acted in good_faith because they relied on their accountant and the transaction was complex petitioners point out that they are not required to question whether their accountant is competent citing 138_f3d_216 5th cir revg tcmemo_1995_601 and 112_f3d_1258 5th cir affg in part and revg in part including on this issue tcmemo_1995_572 to establish good_faith reliance on the advice of a competent adviser a taxpayer must show that he or she provided the return preparer with complete and accurate information that an incorrect return resulted from the - preparer’s mistakes and that the taxpayer was relying in good_faith on the advice of a competent return preparer see westbrook v commissioner f 3d 5th cir affg tcmemo_1993_634 101_tc_225 affd 64_f3d_1406 9th cir petitioner testified in general terms that he described the substance of the sale of the shares to melvin but petitioners have not shown that they provided melvin with complete and accurate information or that the incorrect return resulted from melvin’s mistakes melvin did not testify the taxpayers in streber v commissioner supra were about and years old and lacked business experience when they each received an inheritance of more than dollar_figure million they hired a lawyer to advise them of their potential tax_liability they followed the advice of the lawyer petitioner is not like the taxpayers in streber because he is a lawyer and he negotiated the agreement at issue the taxpayer in reser v commissioner supra was not personally involved with the transaction which caused the deficiency see id pincite in contrast petitioner personally negotiated the terms of the agreement in the instant case the tax issue in reser was a complex basis computation for which the taxpayer had no special knowledge see id in contrast the issue of how much the parties allocated to pays’ covenant not to sue is a question of fact in reser two c p a ’s froma national accounting firm one of whom testified at trial agreed that the taxpayers were entitled to the deduction they claimed see id pincite in contrast petitioners’ c p a did not testify in this case we conclude that petitioners are liable for the sec_6662 penalty to reflect concessions and the foregoing decision will be entered under rule
